  Case 1:20-cr-00082-LO Document 35 Filed 10/30/20 Page 1 of 4 PageID# 129




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,  )
                           )
         Plaintiff,        )
v.                         )                  Case No. 1:20-cr-82
                           )
                           )                  Hon. Liam O’Grady
JOHN WILLIAM KIRBY KELLEY, )
                           )
         Respondent.       )                  Sentencing: Nov. 24, 2020

            UNOPPOSED MOTION TO CONTINUE SENTENCING

      Defendant John William Kirby Kelley respectfully moves this Court to

continue the sentencing hearing currently scheduled for November 24, 2020, to

Tuesday, January 26, 2021, or as soon thereafter as is convenient for the Court.

Defense counsel has conferred with government counsel, who does not oppose the

relief requested herein. In further support of this motion, the defense states:

      1. On July 21, 2020, Mr. Kelley appeared before this Court and pled guilty to

          one count of conspiring to make interstate threats, in violation of 18 U.S.C.

          §§ 371 and 875(c). Mr. Kelley has remained incarcerated at the Alexandria

          Adult Detention Center since his arrest on January 10, 2020. Sentencing

          was scheduled for November 24, 2020.

      2. The defense has been diligently working to prepare for Mr. Kelley’s

          sentencing. However, due to a confluence of events, the defense respectfully

          moves for additional time to prepare for sentencing.
Case 1:20-cr-00082-LO Document 35 Filed 10/30/20 Page 2 of 4 PageID# 130




   3. First, both defense counsel have a felony jury trial beginning on November

      19, 2020. As well, one of Mr. Kelley’s attorneys is scheduled to begin a

      felony jury trial before this Court shortly thereafter on December 1, 2020.

   4. Second, additional legal issues have arisen in light of the draft pre-sentence

      report. Counsel believe additional study is necessary prior to deciding the

      proper response to these issues.

   5. Third, defense counsel and Mr. Kelley require additional time to identify

      and line up services in the community to assist Mr. Kelley’s transition out

      of custody upon his eventual release. Mr. Kelley is only 20 years old. He

      has an exceptionally difficult relationship with his mother, who has

      distanced herself from him since his arrest and has indicated that she will

      not assist him upon his release. Until recently, Mr. Kelley had not seen his

      father in years, though they have now reconnected and speak regularly,

      due, in part, to Mr. Kelley’s separation from his mother.

   6. Given the circumstances, Mr. Kelley, who has a diagnosis of autism

      spectrum disorder, has been doing reasonably well while incarcerated at

      the Alexandria Adult Detention Center. He has a job as a unit worker and

      is closely engaged with counsel.

   7. Until his arrest, Mr. Kelley had lived almost his entire life with his mother,

      step-father and younger brothers—leaving home for a brief period at Old

      Dominion University, and then moving to his uncle’s home for a few weeks

      prior to his arrest. His release from incarceration will be a transition for




                                         2
  Case 1:20-cr-00082-LO Document 35 Filed 10/30/20 Page 3 of 4 PageID# 131




         him to independent living. To assist him in being successful, Mr. Kelley

         and counsel are working through the Fairfax Community Services Board to

         secure transitional supports, including with housing and vocational

         assistance. Mr. Kelley has participated in several meetings to advance this

         process and has been found eligible for a Developmental Disabilities waiver,

         but is currently on the waitlist for services.

      8. At a sentencing, the defense intends to present this Court with additional

         information regarding Mr. Kelley’s plan for a successful post-release

         transition.

      9. Counsel have discussed the relief requested herein with counsel for the

         government, who does not object to the proposed continuance.

      Accordingly, Mr. Kelley respectfully moves this Court to continue his

sentencing to Tuesday, January 26, 2021, or a date as soon thereafter as is convenient

for the Court. A proposed order is attached for the Court’s convenience.

                                        Respectfully submitted,

                                        JOHN WILLIAM KIRBY KELLEY
                                        By Counsel,

                                        Geremy C. Kamens,
                                        Federal Public Defender

                                        By:           /s/
                                        Cadence A. Mertz
                                        Va. Bar No. 89750
                                        Nathaniel Wenstrup
                                        Admitted pro hac vice
                                        NY Bar No. 5201371
                                        Assistant Federal Public Defenders
                                        Office of the Federal Public Defender



                                          3
  Case 1:20-cr-00082-LO Document 35 Filed 10/30/20 Page 4 of 4 PageID# 132




                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       (703) 600-0840 (tel)
                                       (703) 600-0880 (fax)
                                       Cadence_Mertz@fd.org


                          CERTIFICATE OF SERVICE

      I certify that on October 30, 2020, I filed the foregoing using the CM/ECF
system, which will electronically serve copies on counsel of record.

                                                     /s/
                                       Cadence A. Mertz
                                       Va. Bar No. 89750
                                       Assistant Federal Public Defender
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, Virginia 22314
                                       (703) 600-0840 (tel)
                                       (703) 600-0880 (fax)
                                       Cadence_Mertz@fd.org




                                         4
